DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claim 1 and added claim 13 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 7):
“The cited references do not teach or suggest a transistor controller configured to regulate a voltage to be supplied to a control terminal of the first transistor according to a current detection signal”
In response:
The Examiner respectfully disagrees and points to the rejection of claim 1 where the Examiner uses the combined teachings of Akama and Zemke to teach the claim language of claim 1 as specified below.
And further asserts:
However, first, it is noted that Akama does not regulate a current that flows through an output transistor (IGBT 200), which means a current flows from a source to a drain of the IGBT 200. Rather, Akama regulates a current injected to a gate of the IGBT 200 (see FIG. 1 of Akama below or FIG. 7). This is contrary to the present invention in which the current regulating circuit 100 regulates the current I1 that flows from a source 

In response:
Claim 1 recites “a current to be regulated flows” which does not claim and is not limited to a current flowing from a source to a drain. 

In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 9):
Akama fails to teach or suggest the aforementioned feature of the present invention in which the transistor controller 130 regulates the gate voltage VG according to the current detection signal Vcs, which corresponds to the voltage drop across the resistor 116 and is proportional to the current I1 to be regulated.
And further asserts:
Therefore, it is respectfully submitted that Akama fails to teach or suggest the transistor controller 130 of the present application. That is, Akama fails to teach or suggest a feature of "a transistor controller configured to regulate a voltage to be supplied to a control terminal of the first transistor according to a current detection signal that corresponds to a voltage drop across the resistor; and a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor, and regulate a drain voltage of the second transistor to approach a drain voltage of the first transistor such that the current detection signal is proportional to the current to be regulated" as claimed in amended Claim 1.
In response:
Claim 1 does not claim “controller 130 regulates the gate voltage VG according 
The Examiner uses the combined teachings of Akama and Zemke to teach the claim language of claim 1 as follows:
a transistor controller (Fig. 7 op amp 111 of Akama) configured to regulate a voltage to be supplied to a control terminal of the first transistor ( gate of Tr51-55 of Akama) according to a current detection signal (input into negative terminal of op amp 111 of Akama) that corresponds to a voltage drop across the resistor (Fig. 7 of Akama op amp 111 controls gates of transistors Tr51-55 based on current detection signal that corresponds to a voltage drop across resistor 112 ([0059] of Akama describing operation of current regulating circuit in Fig. 1). Operation of element 111 of Fig. 7 correspond to operation of element 121 of Fig. 1 [0072] of Akama). 
Zemke teaches a stabilizing circuit (amplifier 204 and transistor 206 Fig. 4) configured to match an operating point of the second transistor with an operating point of the first transistor, and regulate a drain voltage of the second transistor to approach a drain voltage of the first transistor (Fig. 4 the gate of transistor 206 is controlled by the output of amplifier 204 to ensure that the drain voltages of transistors 202a, 202b are equal ([0044]). Since both transistor sources 202a, 202b are connected to the input of the opamp 204 which ensures their drain voltages are equal, then op-amp 204/transistor 206 matches the operating points (e.g. drain-source voltage) of transistors 202a, 202b), such that the current detection signal (positive input into op-amp 210) is proportional to the current to be regulated current limit (Fig. 4 current limit controller is a current mirror in which the detection signal is proportional to the .
In regards to the rejection of Claim(s) 4, 6, and 10-12 Applicant asserts:
Further, it is submitted that Mori does not cure the deficiency of Akama in view of
Zemke.
Further, it is submitted that De Raad does not cure the deficiency of Akama in view of Zemke.
Further, it is submitted that Ashida does not cure the deficiency of Akama in view of Zemke.

In response:
The Examiner does not rely on Mori, De Raad, or Ashida, but uses the combined teachings of Akama and Zemke to teach the claim language of claim 1 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


    PNG
    media_image1.png
    919
    827
    media_image1.png
    Greyscale

Fig. 6 of instant application




    PNG
    media_image2.png
    571
    752
    media_image2.png
    Greyscale

Fig. 7 of Akama

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akama (US 20160352316) in view of Zemke (US 20060139002).
As to claim 1, Akama discloses a current regulating circuit (Fig. 7, 100), comprising:
 a first transistor used as an input (Fig. 7 above), which is installed on a path through which a current to be regulated flows (regulated current into base of IGBT transistor); 
a second transistor used as an output, which is connected to the first transistor to form a current mirror circuit (Fig. 7 above); 
a resistor installed on a path of a current flowing through the second transistor (Fig. 7, element 112);
and 
a transistor controller (Fig. 7 op amp 111 of Akama) configured to regulate a voltage to be supplied to a control terminal of the first transistor ( gate of Tr51-55 of Akama) according to a current detection signal (input into negative terminal of op amp 111 of Akama) that corresponds to a voltage drop across the resistor (Fig. 7 of Akama op amp 111 controls gates of transistors Tr51-55 based on current detection signal that corresponds to a voltage drop across resistor 112 ([0059] of Akama describing operation of current regulating circuit in Fig. 1). Operation of element 111 of Fig. 7 correspond to operation of element 121 of Fig. 1 [0072] of Akama). 
wherein the first transistor includes a plurality of transistor elements connected in parallel (Fig. 7) and at least one of the plurality of transistor elements is configured to be switchable between an effective mode and an ineffective mode (Based on the specification [0050] , Examiner will interpret effective mode as control voltage is supplied to the control terminal of the certain transistor and ineffective mode as control voltage is not supplied to  the control terminal of the certain transistor. Fig. 7 where the plurality of transistors having switching circuits SW6-SW10 connected to the gates are switchable between an effective mode , and wherein each of the at least one of the plurality of transistor elements is controlled to be in the effective mode or the ineffective mode according to a range of the current to be regulated (switch circuits SW6-SW10) for switching a current value of the current injected in the gate of the IGBT 200 (to a range of the current to be regulated). The switch circuits (SW6 to SW10) are equivalent to the switch circuits SW described in the first embodiment (Fig. 1). [0071] [0035]).
Akama does not disclose a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor, and regulate a drain voltage of the second transistor to approach a drain voltage of the first transistor such that the current detection signal is proportional to the current to be regulated.
Zemke teaches a stabilizing circuit (amplifier 204 and transistor 206 Fig. 4) configured to match an operating point of the second transistor with an operating point of the first transistor, and regulate a drain voltage of the second transistor to approach a drain voltage of the first transistor (Fig. 4 the gate of transistor 206 is controlled by the output of amplifier 204 to ensure that the drain voltages of transistors 202a, 202b are equal ([0044]). Since both transistor sources 202a, 202b are connected to the input of the opamp 204 which ensures their drain voltages are equal, then op-amp 204/transistor 206 matches the operating points (e.g. drain-source voltage) of transistors 202a, 202b), such that the current detection signal (positive input into op-amp 210) is proportional to the current to be regulated current limit (Fig. 4 current limit controller is a current mirror in which the detection signal is proportional to the .
It would have been obvious to a person of ordinary skill in the art to modify the current regulating circuit of Akama to include a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor, and regulate a drain voltage of the second transistor to approach a drain voltage of the first transistor such that the current detection signal is proportional to the current to be regulated in order to minimizing output impedance mismatch errors in the first and second transistors as taught by Zemke ([0044]).

As to claim 2, Akama in view of Zemke teaches the current regulating circuit of claim 1, wherein when the range of the current to be regulated is switched (Fig.2 IGNT gate current goes from 0 to I1+I2 to I1. [0039]. Operation of embodiment in Fig. 7 corresponds to operation of embodiment Fig. 1 [0072]), the plurality of transistor elements are turned off (at T4 SW1-SW5 were turned off) and then the voltage of the control terminal of the first transistor is changed (Fig. 2 Prior to t1 SW1-SW5 were turned off. Fig. 2 and [0039] at t1 where the current has a total value I1 +I2 (drain current through MOSTR10 + T11 SW1 is on). At t4, SW1-SW5 were turned off. Voltage at gates TR11-Tr15 changed from t0-t4).  
As to claim 3, Akama in view of Zemke teaches the current regulating circuit of claim 1, wherein when the range of the current to be regulated is switched (current range decreased from I1+I2 to I1 at t4) and a transistor element, among the at least one of the plurality of transistor elements, that has been in the ineffective mode is switched to the effective mode (at T1, switch circuit SW1 of Tr11 is enabled (on) at [0039]), the plurality of transistor elements are turned off and then the voltage of the control terminal of the first transistor is changed ([0041] at t4 Tr10-TR15 is turned off an therefore voltage of the control terminal of Tr10-TR15 has changed [0072]). 
As to claim 7, Akama in view of Zemke teaches the current regulating circuit of claim 1, wherein the transistor controller is further configured to regulate the voltage of the control terminal of the first transistor such that the current detection signal does not exceed a predetermined upper limit value (Fig. 7 [0071] [0035] switch circuits (SW6 to SW10) for switching a current value of the current injected in the gate of the IGBT 200 (e.g. not exceeding an upper limit value) . Gate voltage of transistors TR51-Tr55 (when SW6-SW10 are enabled) is the same gate voltage as Tr60 that controls the current detection signal). 
As to claim 8, Akama in view of Zemke teaches the current regulating circuit of claim 1, wherein the transistor controller is further configured to regulate the voltage of the control terminal of the first transistor (Fig. 7, controller 111 controls Tr51-Tr55. When controller 111 enables SW6-SW10, gate voltage of transistors TR51-Tr55 is the same gate voltage as Tr60.) such that the current detection signal approaches a predetermined target voltage (Tr51-Tr55 is a current mirror with respect to TR60 [0069]. As such current through Tr60 is proportional to current through Tr51-Tr55. Controller 111 controls the gates of Tr51-Tr55 that controls the current detection signal (fig.7)). 
As to claim 9, Akama in view of Zemke teaches current regulating circuit of claim 1, wherein the transistor controller includes: a fourth transistor (Fig. 7, Tr50) installed between one end of the first transistor and the control terminal of the first transistor (Fig. 7 Tr50 connected to source and gate of first transistor); and an error amplifier having a first input terminal configured to receive the current detection signal (Fig. 7 111) , a second input terminal configured to receive a reference voltage (Fig. 7 Vref), and an output terminal connected to a control terminal of the fourth transistor (Fig. 7). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akama (US 20160352316) in view of Zemke (US 20060139002) in further view of Mori (US 20040252434)
As to claim 4, Akama in view of Zemke teaches the current regulating circuit of claim 1.
Akama in view of Zemke does not teach further comprising a forced-off circuit installed separately from the transistor controller and configured to turn off the first transistor if the current detection signal exceeds a predetermined threshold value.
Mori teaches further comprising a forced-off circuit installed separately from the transistor controller (Fig. 6 circuit elements 13,22, and 12a) and configured to turn off the first transistor if the current detection signal exceeds a predetermined threshold value (Abstract [0064] and [0072]-[0075] The gate control circuit 12a has a function to forcibly turn off the output switch 11 upon receipt of a given shut-down signal and a 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the current regulating circuit of Akama to include further comprising a forced-off circuit installed separately from the transistor controller and configured to turn off the first transistor if the current detection signal exceeds a predetermined threshold value, in order to protect the output transistor from overcurrent as taught by Mori [0009].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akama (US 20160352316) in view of Zemke (US 20060139002) in further view of De Raad (US20150049403).
As to claim 6, Akama in view of Zemke teaches the current regulating circuit of claim 1.
Akama in view of Zemke does not teach wherein the current regulating circuit is integrally integrated into one semiconductor chip, and wherein an immunity test is performed without simultaneously turning on the plurality of transistor elements.
De Raad teaches wherein the current regulating circuit is integrally integrated into one semiconductor chip (Fig.1 and 3 and [0019] showing IC device 100 on a semiconductor wafer), and wherein an immunity test is performed without simultaneously turning on the plurality of transistor elements.  ([0030] the ESD protection circuit 304 can be used in an IEC 61000-4-2 Electrostatic Discharge 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the regulating circuit of Akama to include wherein the current regulating circuit is integrally integrated into one semiconductor chip, and wherein an immunity test is performed without simultaneously turning on the plurality of transistor elements, as taught by De Raad in order to implement Akama circuit in a small package and test Akama circuit without power in order to save energy.

Claims 10 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US20110057625) in view of Akama (US 20160352316) in view of Zemke (US 2006013900).
As to claim 10, Ashida disclose a power supply management circuit (Fig. 1), comprising:
an input terminal configured to receive an external DC voltage (Fig. 1, VCHG);
a system terminal (Vsys, Fig. 1)
a battery terminal to which a battery is connected (Vbat Fig. 1) and an input current limiting circuit (Fig. 1, power supply circuit 2) and
input current limiting circuit configured to limit a current flowing from the input terminal to the system terminal (power supply circuit 2, Fig. 1)
Although Ashida input current limiting circuit does not include the current regulating circuit of claim 7.
It would have been obvious to a person of ordinary skill in the art to modify the input current limiting circuit of Ashida to include the current regulating circuit of claim 7 in order to control the output current with high accuracy regardless of the power supply voltage that supplies power to the drive device as taught by Akama ([0013]).
As to claim 11, Ashida disclose a power supply management circuit (Fig. 4), comprising:
an input terminal configured to receive an external DC voltage (Fig. 1, VCHG);
a system terminal (Vsys, Fig. 1)
a battery terminal to which a battery is connected (Vbat Fig. 1) and an input current limiting circuit (Fig. 1, power supply circuit 2). 
input current limiting circuit configured to limit a current flowing from the input terminal to the system terminal (power supply circuit 2, Fig. 1) and 
and a charging circuit configured to regulate a current flowing from the input terminal to the battery terminal (Fig. 1, battery charge circuit 3).
Although Ashida does not discloses wherein the charging circuit includes the current regulating circuit of claim 8 (the current regulating circuit of fig 7 of Akama and Zemke).
It would have been obvious to a person of ordinary skill in the art to modify the charging circuit of Ashida to include wherein the charging circuit includes the current regulating circuit of claim 8 in order to control the output current with high  ([0013]). 
Ashida does not teach wherein the input current limiting circuit includes a current regulating circuit including: a first transistor used as an input which is installed on a path through which a current to be regulated flows; a second transistor used as an output, which is connected to the first transistor to form a current mirror circuit; a resistor installed on a path of a current flowing through the second transistor; a transistor controller configured to regulate a voltage to be supplied to a control terminal of the first transistor according to a current detection signal that corresponds to a voltage drop across the resistor; such that the current detection signal does not exceed a predetermined upper limit value  wherein the first transistor includes a plurality of transistor elements connected in parallel and at least one of the plurality of transistor elements is configured to be switchable between an effective mode and an ineffective mode and wherein each of the at least one of the plurality of transistor elements is controlled to be in the effective mode or the ineffective mode according to a range of the current to be regulated. 
Akama teaches and wherein the input current limiting circuit includes a current regulating circuit including:
a first transistor used as an input (Fig. 7 above), which is installed on a path through which a current to be regulated flows (regulated current into base of IGBT transistor); 
a second transistor used as an output, which is connected to the first transistor to form a current mirror circuit (Fig. 7 above); 
a resistor installed on a path of a current flowing through the second transistor (Fig. 7, element 112);
and 
a transistor controller (Fig. 7 op amp 111 of Akama) configured to regulate a voltage to be supplied to a control terminal of the first transistor ( gate of Tr51-55 of Akama) according to a current detection signal (input into negative terminal of op amp 111 of Akama) that corresponds to a voltage drop across the resistor (Fig. 7 of Akama op amp 111 controls gates of transistors Tr51-55 based on current detection signal that corresponds to a voltage drop across resistor 112 ([0059] of Akama describing operation of current regulating circuit in Fig. 1). Operation of element 111 of Fig. 7 correspond to operation of element 121 of Fig. 1 [0072] of Akama), such that the current detection signal does not exceed a predetermined upper limit value (Fig. 7 [0071] [0035] switch circuits (SW6 to SW10) for switching a current value of the current injected in the gate of the IGBT 200 (e.g. not exceeding an upper limit value). Gate voltage of transistors TR51-Tr55 is the same gate voltage (when SW6-SW10 are enabled) as Tr60 that controls the current detection signal)
wherein the first transistor includes a plurality of transistor elements connected in parallel (Fig. 7) and at least one of the plurality of transistor elements is configured to be switchable between an effective mode and an ineffective mode (Based on the specification [0050] , Examiner will interpret effective mode as control voltage is supplied to the control terminal of the certain transistor and ineffective mode as control voltage is not supplied to  the control terminal of . Fig. 7 where the plurality of transistors having switching circuits SW6-SW10 connected to the gates are switchable between an effective mode and an ineffective mode), and wherein each of the at least one of the plurality of transistor elements is controlled to be in the effective mode or the ineffective mode according to a range of the current to be regulated (switch circuits SW6-SW10) for switching a current value of the current injected in the gate of the IGBT 200 (to a range of the current to be regulated). The switch circuits (SW6 to SW10) are equivalent to the switch circuits SW described in the first embodiment (Fig. 1). [0071] [0035])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power supply management circuit of Ashida to include wherein the input current limiting circuit includes a current regulating circuit including: a first transistor used as an input which is installed on a path through which a current to be regulated flows; a second transistor used as an output, which is connected to the first transistor to form a current mirror circuit; a resistor installed on a path of a current flowing through the second transistor; a transistor controller configured to regulate a voltage to be supplied to a control terminal of the first transistor according to a current detection signal that corresponds to a voltage drop across the resistor; such that the current detection signal does not exceed a predetermined upper limit value  wherein the first transistor includes a plurality of transistor elements connected in parallel and at least one of the plurality of transistor elements is configured to be switchable between an effective mode and an ineffective mode and wherein each  ([0013]).
Ashida in view of Akama does not teach a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor.
Zemke teaches a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor ([0044] Fig. 4 the gate of transistor 206 is controlled by the output of amplifier 204 to ensure that the drain voltages of transistors 202a, 202b are equal, thereby minimizing output impedance mismatch errors in those transistors)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the input current limiting circuit of Akama to include a stabilizing circuit configured to match an operating point of the second transistor with an operating point of the first transistor, as taught by Zemke in order to minimizing output impedance mismatch errors in the first and second transistors
As to claim 12, Ashida disclose a power supply management circuit (Fig. 1), comprising:
an input terminal configured to receive an external DC voltage (Fig. 1, VCHG);
a battery terminal to which a battery is connected (Vbat Fig. 1) and a charging circuit configured to regulate a current flowing from the input terminal to the battery terminal (Fig. 1, battery charge circuit 3).
Although Ashida does not wherein the charging circuit includes the current regulating circuit of claim 8 (the current regulating circuit of fig 7 of Akama and Zemke).
It would have been obvious to a person of ordinary skill in the art to modify the charging circuit of Ashida to include wherein the charging circuit includes the current regulating circuit of claim 8 in order to control the output current with high accuracy regardless of the power supply voltage that supplies power to the drive device as taught by Akama ([0013]).

Allowable Subject Matter
Claim 13 is allowed.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for allowance:  

Regarding independent claim(s) 13, although the prior art discloses a current regulating circuit, comprising: a first transistor used as an input, which is installed on a 
wherein the forced-off circuit includes: a voltage comparator configured to compare the current detection signal with the predetermined threshold value and generate an off signal if the current detection signal exceeds the predetermined threshold value, the prior art of record does not disclose or teach the combination of:

 “a third transistor installed between one end of the first transistor and the control terminal of the first transistor and configured to be turned on in response to the off signal..”



Regarding dependent claim(s) 5, claim 5 is allowable for the reasons set forth in the previous office action date
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859